 

Exhibit 10.362

 

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[1309 and 1331 West Morehead Street and

811 and 829 South Summit Avenue, Charlotte, NC]

 

This SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of June 26, 2015, by and between Southern Apartment
Group-49, LLC, a North Carolina limited liability company (“Seller”), and ArchCo
Residential LLC, a Delaware limited liability company (“Purchaser”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.           Seller and Purchaser entered into that certain Agreement of
Purchase and Sale dated as of April 14, 2015 (the “Original Purchase
Agreement”), with respect to the real property located in 1309 and 1331 West
Morehead Street and 811 and 829 South Summit Avenue, Charlotte, North Carolina
(the “Property”), as more particularly described in the Original Purchase
Agreement.

 

B.           Seller and Purchaser entered into that certain Amendment to
Agreement of Purchase and Sale dated as of June 8, 2015 (the “First Amendment”).
The Original Purchase Agreement, as amended by the First Amendment, is referred
to as the “Purchase Agreement”.

 

C.           Seller and Purchaser desire to amend the Purchase Agreement as set
forth in this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.          Defined Terms.   Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.          Amendment. 

 

2.1           Section 1.1(i) of the Purchase Agreement is hereby amended to read
as follows:

 

“(i)          Due Diligence Period:                  The period ending on
June 30, 2015.”

 

2.2           Section 1.1(h) of the Purchase Agreement is hereby amended to read
as follows:

 

“(h)          Operating Agreement Period:     The period ending on June 30,
2015.”

 

3.          Counterparts.   This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

4.          Entire Agreement.   The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

 

 



 

5.          Full Force and Effect; Incorporation.   Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

 2 

 

 



Seller and Purchaser have executed this Amendment as of the date first written
above.

 

Seller:

 

SOUTHERN APARTMENT GROUP-49, LLC

 

By: /s/ Shane Seagle Name: Shane Seagle Title: Member

 

 3 

 

  

Purchaser:

 

ArchCo Residential LLC

 

By: /s/ Neil T. Brown Name: Neil T. Brown Title: Chief Executive Officer

 

 4 

 